 



Exhibit 10.1

          (CNX GAS LOGO) [l28391al2839100.gif]   CNX Gas Corporation
5 Penn Center West, Suite 401
Pittsburgh, PA 15276-0102
 
       
 
  phone:   412/298-4973

 
  fax:   412/200-6782

 
  e-mail:     kurtsalvatori@cnxgas.com

 
  web:   www.cnxgas.com
 
        June 18, 2007   Kurt Salvatori     Director — Human Resources

Dr. DeAnn Craig, P.E.
4899 Montrose Blvd.
Apt. #1503
Houston, TX 77006
Dear DeAnn:
     I am pleased to offer you the position of Senior Vice President — Asset
Assessment of CNX Gas Corporation.
     We believe that you will be a tremendous addition to our senior management
team. You bring the technical and management skills that make you ideal for this
position. At the same time, we think that this position represents a tremendous
opportunity for you. We have gotten off to a fast start in our first 17 months
as a NYSE-listed public company with a $4+ billion market capitalization, but we
are even more excited about the future. With the acquisition last week of
Peabody’s gas assets, we now control over 3.6 million acres. Approximately 90%
of our holdings are currently unproven and we believe your leadership in
assessing these holdings will be critical in unlocking additional value for our
shareholders. We look forward to your input into these and the many other
significant opportunities we see for the Company.
     An outline of the compensation package for this position is attached. We
believe that the compensation package is very competitive. Consistent with our
Compensation Committee’s pay for performance philosophy, you will have a
significant compensation opportunity on both a short-term and long-term basis
for superior performance. If we produce value for our shareholders, the entire
management team will be well compensated.
     We look forward to your acceptance of this position. If you accept, our
Compensation Committee and the Board of Directors must formally approve your
appointment. Nick Deluliis has discussed the matter with them and does not
expect an issue, but this offer is necessarily subject to that approval, which
we will pursue promptly.

 



--------------------------------------------------------------------------------



 



     Please accept this offer by signing both copies of this letter, and return
one signed copy to my attention. The other copy is for your records. Of course,
if you have any questions, you should not hesitate to contact me.
     I look forward to you joining our team!

            Sincerely
      /S/ Kurt R. Salvatori      Kurt R. Salvatori         

          Agreed to this 18th day of June, 2007.
      /S/ DeAnn Craig      DeAnn Craig            

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Date: June 18, 2007
PROPOSED TERMS OF EMPLOYMENT
     The following are the terms on which you will be employed by CNX Gas
Corporation.

     
Position
  Senior Vice President — Asset Assessment
 
   
Job Grade
  106 
 
   
Base Salary
  Your initial base salary will be $250,000 per year. The base salary for this
position must be approved by the Compensation Committee of the Board of
Directors. Typically, base salaries for executive officers are reviewed in April
of each year. Your base salary is subject to change as determined by the
Compensation Committee.
 
   
Annual Short Term Incentive Compensation Opportunity (“Bonus”)
  You will be eligible to participate in the Company’s Short Term Incentive Plan
for 2007. Your bonus opportunity for 2007 will be targeted at 60% of your base
salary for achievement of 100% of the corporate and individual performance
criteria established by the Compensation Committee and the CEO. Even though your
start date will be August 1st, you will be eligible for a full year bonus
payment for 2007.
 
   
Long Term Incentive Compensation
  You will be eligible to participate in the Company’s Long-Term Incentive
Compensation Program for the performance period from your date of hire to
December 31, 2009. Your award will have a grant date value of 100% of your base
salary, or $250,000. The number of performance share units you receive under the
program will be equal to $250,000 divided by the average closing price of a
share of CXG stock on the NYSE for the ten trading days ending on your date of
hire.
 
   
Signing Bonus
  $75,000, split between cash in the amount of $20,000 and performance share
units in the amount of $55,000.
 
   
Current Employer Reimbursable
Costs
  CNX Gas will reimburse you for monies that you actually owe to Chevron due to
the fact that you will be leaving earlier than expected up to $150,000. It is
our intention to keep you “whole” from an income tax standpoint. If possible CNX
Gas will deal directly with

 



--------------------------------------------------------------------------------



 



     
 
  Chevron on this matter, thereby avoiding a tax event for yourself, if however
that is not possible we will “gross-up” the payment we make to you.
 
   
Change of Control Agreement
  You will be eligible for a standard change of control agreement, with a “2x”
multiplier.
 
   
Vacation
  You are entitled to five weeks of vacation per year.
 
   
Investment (401(k)) Plan
  As an employee of CNX Gas, you will be eligible to participate in the CONSOL
Energy Investment Plan. Under that Plan, CNX Gas will match your contributions
to the Plan up to 6% of your base salary. In addition, CNX Gas will contribute
3% of your base salary to the Plan, for which no contribution on your part is
required. These contributions will be subject to IRS compensation limits.
 
   
Health and Welfare Benefits
  You will be eligible for the same health and welfare benefits to which all
similarly situated employees are entitled.
 
   
Relocation
  You will be entitled to the “current employee” relocation package offered by
CNX Gas.
 
   
Start Date
  We look forward to you starting employment with us on or about August 1, 2007.
You will be an executive officer of CNX Gas. As such, be aware that all
compensation paid to you will be publicly disclosed. Further, you will be
subject to certain restrictions on your ability to purchase and sell CNX Gas
common stock.
 
   
Physical Examination
  Pursuant to Company policy, your employment is conditioned upon a physical
examination, including a drug test, and a background check. We would like to
schedule a physical at your earliest convenience.
 
   
No Employment Agreement; Compensation and Benefits Subject to Change
  These terms of employment do not create any right to continued employment. You
will not have an employment agreement. The compensation and benefits described
in these terms of employment are subject to change in accordance with the
prerogatives of the Compensation Committee and the terms of the applicable
benefit plans and programs.

 



--------------------------------------------------------------------------------



 



Your acceptance of this offer of employment on the above terms is subject to the
approval of the Board of Directors of CNX Gas Corporation and its committees
that are required to approve your appointment. Management of CNX Gas intends to
seek that approval promptly after your acceptance, but your employment will not
take effect unless and until that approval is obtained.

 